                                                     Case 2:19-cv-01394-GMN-VCF Document 69
                                                                                         68 Filed 06/05/20 Page 1 of 4



                                                1    FELICIA GALATI, ESQ.
                                                     Nevada Bar No. 7341
                                                2
                                                     OLSON CANNON GORMLEY & STOBERSKI
                                                3    9950 West Cheyenne Avenue
                                                     Las Vegas, NV 89129
                                                4    fgalati@ocgas.com
                                                     Telephone: 702-384-4012
                                                5
                                                     Facsimile: 702-383-0701
                                                6    Attorneys for Defendants CLARK COUNTY,
                                                     GLORIA MALDONADO, AUDRA GUITIERREZ/GUERRO,
                                                7    YOLANDA KING and TIM BURCH
                                                8                        UNITED STATES DISTRICT COURT
                                                9                             DISTRICT OF NEVADA

                                                10    ROBERT ANSARA, as Special Administrator of
                                                      the estate of D.B., born December 18, 2015 and
                                                11    died August 15, 2017 and GABRIELLE                 CASE NO. 2:19-cv-01394-GMN-VCF
                                                      BRANON-CHESLEY, individually, as the Natural
                                                12    Mother of D.B., David Banks, individually and as
                                                      the Natural Father of D.B.,                        STIPULATION AND ORDER OF
                                                13
OLSON CANNON GORMLEY & STOBERSKI




                                                                                            Plaintiffs,  DISMISSAL OF DEFENDANTS
                           Fax (702) 383-0701




                                                14                              v.                       YOLANDA KING AND TIMOTHY
          9950 West Cheyenne Avenue




                                                                                                         BURCH WITH PREJUDICE
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15    GLORIA MALDONADO, individually; AUDRA
                 Law Offices of




                                                      GUITERREZ/GUERRO, individually;
                                                16    RICHARD WHITLEY, Director of the Nevada
                                                      Department of Health and Human Services,
                                                17    individually; ROSS ARMSTRONG,
  (702) 384-4012




                                                      Administrator of Nevada Division of Child and
                                                18    Family Services, individually; YOLANDA
                                                      KING, Clark County Manager, individually; TIM
                                                19
                                                      BURCH, Director of Clark County Department of
                                                20
                                                      Family Services, individually; DIAMOND
                                                      FORD, individually; CRAIG DICKENS;
                                                21    individually; DOE individuals I-XX, ROE
                                                      CLARK COUNTY DEPARTMENT OF
                                                22    FAMILY SERVICES EMPLOYEES I-XX,
                                                      individually and in their official capacities;
                                                23    CLARK COUNTY DEPARTMENT OF
                                                      FAMILY SERVICES; COUNTY OF CLARK, a
                                                24    political subdivision of the State of Nevada;
                                                      TROPICANA DE, LLC, d/b/a SIEGAL SUITES
                                                25    OF TROPICANA, a Foreign Limited Liability
                                                      Corporation; AND DOE SECURITY
                                                26    COMPANY and ZOE CORPORATIONS XXI-
                                                      XXX,
                                                27                                           Defendants.
                                                28
                                                                                       PAGE 1 OF 4
                                                     Case 2:19-cv-01394-GMN-VCF Document 69
                                                                                         68 Filed 06/05/20 Page 2 of 4



                                                1           WHEREAS, YOLANDA KING and TIMOTHY BURCH are listed as Defendants in
                                                2
                                                     Plaintiffs’ First Amended Complaint (ECF No. 5);
                                                3
                                                            WHEREAS, on 5/7/2020, this Court entered an Order (ECF No. 63) granting the Clark
                                                4
                                                     County Defendants’ Motion to Dismiss with and without prejudice, and granting Plaintiffs’
                                                5

                                                6    Motion to Amend;

                                                7           WHEREAS, on 5/28/2020, Plaintiffs’ filed a Second Amended Complaint that does
                                                8
                                                     not list YOLANDA KING and TIMOTHY BURCH as Defendants in the case caption;
                                                9
                                                            IT IS HEREBY STIPULATED by and between the parties, through their respective
                                                10
                                                     counsel, that Plaintiffs ROBERT ANSARA, as Special Administrator of the estate of D.B.,
                                                11

                                                12   born December 18, 2015 and died August 15, 2017 and GABRIELLE BRANON-CHESLEY,

                                                13   individually, as the Natural Mother of D.B., David Banks, individually and as the Natural
OLSON CANNON GORMLEY & STOBERSKI



                           Fax (702) 383-0701




                                                14
                                                     Father of D.B., causes of action as to YOLANDA KING and TIMONTY BURCH, if any,
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                     only be dismissed with prejudice and all parties are to bear their own costs and attorney’s fees.
                                                16

                                                17   Dated this 5th day of June, 2020.                Dated this 5th day of June, 2020.
  (702) 384-4012




                                                18       RICHARD HARRIS LAW FIRM                           OLSON CANNON GORMLEY &
                                                                                                           STOBERSKI
                                                19

                                                20   By: /s/ Samantha Martin, Esq.                      By: /s/ Felicia Galati, Esq.
                                                        SAMANTHA MARTIN, ESQ.                             FELICIA GALATI, ESQ.
                                                21      BENJAMIN CLOWARD, ESQ.                            9950 West Cheyenne Avenue
                                                        801 S. 4th Street                                 Las Vegas, NV 89129
                                                22
                                                        Las Vegas, NV 89101                               Attorneys for Defendants/Cross-
                                                23      Attorneys for Plaintiffs                          Claimant CLARK COUNTY,
                                                                                                          GLORIA MALDONADO, AUDRA
                                                24                                                        GUITIERREZ/GUERRO,
                                                                                                          YOLANDA KING and TIM
                                                25
                                                                                                          BURCH
                                                26

                                                27

                                                28
                                                                                             PAGE 2 OF 4
                                                     Case 2:19-cv-01394-GMN-VCF Document 69
                                                                                         68 Filed 06/05/20 Page 3 of 4



                                                1                                       Ansara, et al. v. Maldanado, et al., Case No. 2:19-cv-01394-GMN-VCF
                                                                        Stipulation and Order of Dismissal of Yolanda King and Timothy Burch With Prejudice
                                                2

                                                3

                                                4
                                                                                              ORDER
                                                5
                                                            IT IS HEREBY ORDERED that this case be dismissed with prejudice as to
                                                6

                                                7
                                                     YOLANDA KING and TIMOTHY BURCH, and all parties are to bear their own costs and

                                                8    attorneys’ fees.                      Dated this ____
                                                                                                       5 day of June, 2020.
                                                9

                                                10                                         _______________________________
                                                                                           Gloria M. Navarro, District Judge
                                                11                                         UNITED STATES DISTRICT COURT
                                                12

                                                13
                                                     Submitted by:
OLSON CANNON GORMLEY & STOBERSKI



                           Fax (702) 383-0701




                                                14   OLSON CANNON GORMLEY & STOBERSKI
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15   By: /s/ Felicia Galati, Esq.
                 Law Offices of




                                                16
                                                        FELICIA GALATI, ESQ.
                                                        9950 West Cheyenne Avenue
                                                17      Las Vegas, NV 89129
  (702) 384-4012




                                                        Attorneys for Defendants
                                                18     CLARK COUNTY, GLORIA MALDONADO,
                                                19
                                                       AUDRA GUITIERREZ/GUERRO,
                                                       YOLANDA KING and TIM BURCH
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                           PAGE 3 OF 4
                                                     Case 2:19-cv-01394-GMN-VCF Document 69
                                                                                         68 Filed 06/05/20 Page 4 of 4



                                                1
                                                                                  CERTIFICATE OF SERVICE
                                                2
                                                            I HEREBY CERTIFY that on this 5th day of June, 2020, I sent via e-mail a true and
                                                3
                                                     correct copy of the above and foregoing STIPULATION AND ORDER OF DISMISSAL
                                                4
                                                     OF YOLANDA KING AND TIMOTHY BURCH WITH PREJUDICE through the
                                                5
                                                     CM/ECF system of the United States District Court for the District of Nevada (or, if
                                                6
                                                     necessary, by U.S. Mail, first class, postage pre-paid), upon the following:
                                                7

                                                8    Benjamin P. Cloward, Esq.
                                                     Samantha A. Martin, Esq.
                                                9
                                                     RICHARD HARRIS LAW FIRM
                                                10   801 S. 4th Street
                                                     Las Vegas, NV 89101
                                                11   Attorneys for Plaintiffs
                                                12
                                                     Brandon J. Trout, Esq.
                                                13   The Siegel Group
OLSON CANNON GORMLEY & STOBERSKI




                                                     3790 Paradise Road, Suite 250
                           Fax (702) 383-0701




                                                14   Las Vegas, NV 89169
          9950 West Cheyenne Avenue
           A Professional Corporation




                                                     Attorneys for Defendant Tropicana De, LLC
            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                16

                                                17                                         /s/ Erika Parker
  (702) 384-4012




                                                18
                                                                                           An Employee of OLSON CANNON GORMLEY
                                                19                                         & STOBERSKI

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                             PAGE 4 OF 4
